           Case 2:20-cr-00014-KJM Document 53 Filed 11/17/20 Page 1 of 4


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     BRYAN PAUL TAMBLYN
6
7                                 IN THE UNITED STATES DISTRICT COURT
8                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                            )   Case No. 2:20-cr-00014-KJM
10                                                        )
                     Plaintiff,                           )   STIPULATION FOR TEMPORARY
11                                                        )   MODIFICATION OF CONDITIONS OF PRETRIAL
     vs.                                                  )   RELEASE; ORDER
12                                                        )
     BRYAN PAUL TAMBLYN,                                  )   Hon. Carolyn K. Delaney
13                                                        )
                     Defendant.                           )
14                                                        )
                                                          )
15
              The defendant, BRYAN PAUL TAMBLYN, by and through his attorney of record,
16
     Assistant Federal Defender Megan T. Hopkins, and the UNITED STATES, by and through its
17
     attorney of record, Christina McCall, hereby stipulate to and request an order from this Court
18
     temporarily modifying the conditions of Mr. Tamblyn’s pretrial release to permit him to attend a
19
     family gathering at his mother’s home in Granite Bay, CA, to celebrate Thanksgiving. The
20
     parties have conferred with Mr. Tamblyn’s assigned pretrial services officer, who approves of
21
     this stipulated modification.
22
              Mr. Tamblyn is currently on pretrial release in this district on a $50,000 unsecured
23
     appearance bond, as well as an appearance bond secured by deeds of trust and co-signed by his
24
     uncle, Jerome Espinosa and grandfather, Richard Espinosa. See Dkt. 26 (unsecured appearance
25
     bond) and Dkt. 29 (appearance bond secured by deeds of trust). Additionally, Mr. Tamblyn has
26
     three (3) appointed third party custodians: Richard Espinosa, Sr., Jerome Espinosa, and Sheri
27
     Placencia.
28

       Stipulation for Temporary Modification of
       Conditions of Pretrial Release; [Proposed] Order
          Case 2:20-cr-00014-KJM Document 53 Filed 11/17/20 Page 2 of 4


1               Mr. Tamblyn is in compliance with his conditions of release. One of those conditions of
2    release is location monitoring. Mr. Tamblyn is subject to home detention, and therefore must
3    remain inside his residence at all times except for employment; education; religious services;
4    medical, substance abuse, or mental health treatment; attorney visits; court appearances; court
5    ordered obligations; or other activities pre-approved by the pretrial services officer1.
6               Mr. Tamblyn requests, and the parties agree and so stipulate, that his Conditions of
7    Release be temporarily amended to specifically permit him to attend a family gathering at his
8    mother’s home in Granite Bay, CA. Mr. Tamblyn’s mother is hosting a gathering of family
9    members to celebrate Thanksgiving, including Mr. Tamblyn’s parents, siblings, aunts and uncles,
10   nieces and nephews. Any minors in attendance will be accompanied by their parents, whose
11   names and contact information have been provided to the pretrial services officer.
12              Granite Bay, CA is just under 40 miles from Mr. Tamblyn’s home in Elk Grove, CA, and
13   the estimated drive time ranges from 45 minutes to an hour2. Allowing some additional time for
14   traffic and the time set aside for the day’s festivities, the parties request a temporary modification
15   of pretrial conditions to permit Mr. Tamblyn’s release from the monitor between 11:30 a.m. and
16   8:00 p.m. on Thursday, November 26, 2020. Mr. Tamblyn will be in the company of at least two
17   third party custodians and multiple sureties at his mother’s home. Mr. Tamblyn will drive
18   directly to his mother’s home from his residence and will immediately return to his residence at
19   the conclusion of the gathering and a brief time to assist his mother with cleanup.
20   ///
21   ///
22   ///
23   ///
24   ///
25
26
     1
       Pretrial services interprets this condition to only permit their approval of other activities which are deemed
27   “essential,” with all other activities requiring the approval of the Court. The pretrial services officer who supervises
     Mr. Tamblyn advised defense counsel that this specific request should be submitted to the Court for approval, in the
28   form of a stipulation by the parties.
     2
       According to a search on google maps, estimating distance between Elk Grove, CA and Granite Bay, CA.
         Stipulation for Temporary Modification of
         Conditions of Pretrial Release; [Proposed] Order
       Case 2:20-cr-00014-KJM Document 53 Filed 11/17/20 Page 3 of 4


1            The proposed temporarily amended condition is attached to this request. The parties do
2    not request a hearing in this matter in light of this stipulation.
3
4                                                        Respectfully submitted,
5    DATED: November 17, 2020                            HEATHER E. WILLIAMS
6                                                        Federal Defender
7                                                        /s/ Megan T. Hopkins
8                                                        MEGAN T. HOPKINS
                                                         Assistant Federal Defender
9                                                        Attorney for BRYAN PAUL TAMBLYN

10
     DATED: November 17, 2020                            MCGREGOR SCOTT
11
12                                                       United States Attorney

13                                                       /s/ Christina McCall
                                                         CHRISTINA MCCALL
14                                                       Assistant United States Attorney
15                                                       Attorney for the United States

16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation for Temporary Modification of
      Conditions of Pretrial Release; [Proposed] Order
       Case 2:20-cr-00014-KJM Document 53 Filed 11/17/20 Page 4 of 4


1                                                        ORDER
2            GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED THAT the
3    Special Conditions of Release for defendant, Bryan Paul Tamblyn, be Temporarily Amended
4    such that the he is permitted to attend a family gathering in celebration of Thanksgiving at his
5    mother’s home in Granite Bay, CA between the hours of 11:30 a.m. and 8:00 p.m. on Thursday,
6    November 26, 2020. Mr. Tamblyn shall travel directly to and from the event and shall be in the
7    presence of a third party custodian for the entire time he is at the gathering. Mr. Tamblyn shall
8    not be in the presence of any juveniles or minors unless that juvenile or minor’s parent or
9    guardian is also present. All other conditions of pretrial release shall remain in force.
10           The Temporary Amended Special Condition of Release is hereby adopted.
11
     Dated: November 17, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation for Temporary Modification of
      Conditions of Pretrial Release; [Proposed] Order
